Order entered March 31, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00331-CV

                     CITY OF CARROLLTON, Appellant

                                        V.

                        1533 CRESCENT LLC, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                                     ORDER

      This accelerated appeal follows the trial court’s February 27, 2020 order

denying the City of Carrollton and Brett King, Building Official of the City, In His

Official Capacity’s plea to the jurisdiction as to claims brought against them by

1533 Crescent LLC and granting the City and King’s plea as to claims brought

against them by LRF1 Dallas Logistics 1 LLC (“Longpoint”). Both the City and

Longpoint have appealed, but the Court’s case management system has designated
Longpoint’s appeal as a cross-appeal. The appellate record has been filed, and the

City’s opening brief is currently due April 12, 2020.

      Because Longpoint is not a true cross-appellant, we SEVER Longpoint’s

appeal from this appeal for administrative purposes and assign Longpoint’s appeal

appellate cause number 05-20-00401-CV. Longpoint’s appeal shall be designated

as a companion to this appeal and shall be styled LRF1 Dallas Logistics 1 LLC v.

City of Carrollton and Brett King, Building Official of the City, In His Official

Capacity.

      We DIRECT the Clerk of the Court to transfer Longpoint’s notice of appeal

and docketing statement as well as a copy of the appellate record and this order to

cause number 05-20-00401-CV.

      We ORDER appellant’s opening brief in each appeal be filed no later than

April 20, 2020.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE